Citation Nr: 1334370	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  05-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a July 1957 rating decision that denied service connection for a left leg condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which found that the July 1957 rating decision that denied compensation for osteochondroma of the left tibia, post-operative scar was not clearly and mistakably erroneous.

In May 2007, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board denied the Veteran's claim of CUE in the July 1957 rating decision in an October 2008 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated and remanded the Board's October 2008 decision.  In April 2012, the Board again denied the Veteran's claim of CUE in the July 1957 rating decision.  Thereafter, the Veteran again appealed to the Court.  In a February 2013 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2012 Board decision as to that issue.  The Court granted the JMR in an April 2012 Order.  The issue returns to the Board for further consideration.

In the April 2012 decision, the Board also granted service connection for osteoarthritis of the Veteran's left ankle.  To date, the record does not reflect that the RO has implemented the grant, and the Board refers the matter of implementation to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In addition, in the April 2012 rating decision, the Board remanded for further development the Veteran's claim of service connection for low back disability, to include as secondary to the Veteran's service-connected osteoarthritis of the left ankle.  When a case is remanded by the Board, the AOJ must complete the development directed on remand and, following completion of the development, readjudicate the issue.  If the benefits sought on appeal remains denied, the AOJ must issue a Supplemental Statement of the Case (SSOC) concerning the additional development pertaining to the issue in accordance with 38 C.F.R. § 19.31(2013), and, following the 30-day period allowed for a response to the SSOC, return to the Board for further appellate processing unless the appeal is withdrawn or review of the response to the Supplemental Statement of the Case results in the allowance of all benefits sought on appeal.  Remanded cases will not be closed for failure to respond to the SSOC.  38 C.F.R. § 19.38 (2013).  To date, there is neither any indication in the paper or electronic record (Virtual VA and VBMS) that any of the development related to the Veteran's claim of service connection for low back disability has been accomplished nor that the claim has been readjudicated.  As such, because the AOJ has presumably not completed these action and recertified the Veteran's low back disability claim to the Board, the Board refers this perfected appeal to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1957 rating decision, the RO denied the Veteran's claim for service connection for a left leg condition; although notified of the denial, the Veteran did not initiate an appeal.

2.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the July 22, 1957 rating decision such that the outcome of the claim for service connection for a left leg condition would have been manifestly different but for the error.

CONCLUSIONS OF LAW

1.  The RO's July 22, 1957 denial of service connection for a left leg condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The July 22, 1957 rating decision that denied service connection for a left leg condition was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 310 (West 1956); 7105 (West 2002); 38 C.F.R. §§ 3.63 (1956); 3.104, 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the statute pertaining to CUE in a RO decision, 38 U.S.C.A. § 5109A, explicitly provides for reversing or revising an incorrect decision, and since CUE requests are not claims for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as holding VCAA inapplicable to an assertion that a RO decision contained CUE.)  As this decision pertains to the laws, regulations, and facts extant at the time of the July 1957 rating decision, no further development pursuant to the VCAA is required.  Id.

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2012).  Here, the RO denied the Veteran's service connection claim for a left ankle disability in July 1957 after considering service treatment records, a January 1957 VA examination and statements from the Veteran.  Based on the evidence of record, the RO concluded that the claimed disorder was congenital and was not aggravated by military service.  Here, there is no dispute that the Veteran did not file a timely notice of disagreement challenging the July 1957 RO determination.  If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  See Veterans Regulation No. 2(a), pt. II, par. III; Veterans Administration Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 1957; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

CUE is established when the following conditions have been met:  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Third, the undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b) (2012).

A breach of a duty to assist in the final decision being collaterally attacked cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).

In February 2006, the Veteran filed a claim of service connection for a post-operative scar on his left ankle based on clear and unmistakable error in the July 22, 1957 rating decision that denied service connection for a left ankle disability, but failed to discuss service connection for the post-operative scar.  As a threshold matter, the Board finds argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity; therefore, the Board will adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim due to pleading deficiency from the denial of a CUE on the merits).

VA regulations applicable at the time of the July 22, 1957 rating decision provided that basic entitlement to disability compensation could be established for a disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 310 (1956); 38 C.F.R. § 3.77 (1956).  Determinations as to service connection were to be based on a review of the entire evidence of record in the individual case with due consideration extended to the defined and consistently applied policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts shown in each case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arose regarding service connection, such doubt was to be resolved in favor of the veteran.  38 C.F.R. § 3.63(a) (1956).

Injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment were to be conceded to have been aggravated where such disability underwent an increase in severity during service unless such increase in severity was shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease.  Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment were not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including post-operative scars, were not to be considered service-connected, i.e., aggravated by service otherwise than by the usual effects of treatment.  In determinations involving the question of aggravation by service, due regard was to be given the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.63(i) (1956).

As reflected in his August 2006 statement and the January 2012 statement of his attorney, the Veteran asserts that his ankle disability was aggravated by service because he experienced the onset of relevant symptoms in service, underwent in-service surgical intervention related to the condition and service treatment records associated with the claims folder suggest the condition was aggravated by military service, rendering the July 1957 RO determination to the contrary CUE.  The Board finds that this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Specifically, at the time of the July 1957 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the July 1957 determination and, as a signatory the determination, affirmed his agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim (i.e., that the condition was not aggravated beyond the natural progression of the condition).  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd MacKlem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  To the extent the July 1957 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

The Court has invited the Board to make its own finding on this matter.  In response, the Board finds that the November 30, 1956 discharge evaluation does constitute clear and unmistakable evidence that the Veteran's congenital osteogenic condition of the left ankle and associated symptoms reflected the natural progress of the disease, as the November 1956 in-service clinician opined that the Veteran's "present [left ankle] condition and symptoms can be considered due to the normal progress of his disease."  The November 1956 in-service clinician's findings constitute the most probative application of medical facts and principles, including examination of the Veteran and review of multiple objective tests, which lead to the finding that the Veteran's left ankle condition and symptoms were due to the natural progress of the disease.

Further, the Board acknowledges that the July 1957 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations, to include the presumptions of soundness and aggravation; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005) (in the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings); Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that Mr. Natali's disability was "due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin," "although not phrased in the language of [VR No. 1(a) was] ... fully equivalent to factual findings that Mr. Natali's disability ... was not aggravated by ... service" and that "although the ... [RO] did not expressly state that it had made its findings based on 'clear and unmistakable evidence,' the board's statement that there was 'no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition' demonstrates that the ... [RO] understood that its findings on those issues needed to satisfy a high standard of proof.")

Further, the Veteran neither contends that all evidence of record was not considered by the rating board nor does he reasonably identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is any such position reasonably supported by the evidence of record.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

In conclusion, based upon the evidence existing at the time of the unappealed July 22, 1957 rating decision, the Board finds the record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the omission.  In light of the fact that service treatment records established that the Veteran's in-service surgery on his left tibia was to ameliorate his osteochondroma, which was noted to be a congenital defect, it was reasonable for the RO to deny service connection for a left ankle disability at that time.  Likewise, service connection for the resulting left tibia scar is not warranted because the surgery performed had the effect of ameliorating a congenital defect, an osteochondroma of the left tibia.

The Board concludes that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, such that the Board finds no clear and unmistakable error in the July 22, 1957 rating decision.  Therefore, the claim for CUE in the July 22, 1957 rating decision is denied.


ORDER

The July 1957 rating decision that denied the Veteran's claim for service connection for a left leg condition did not contain clear and unmistakable error, and the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


